Title: To George Washington from Burgomasters and Senators of Bremen, 15 October 1794
From: Burgomasters and Senators of Bremen
To: Washington, George


        
          Monsieur!
          Breme ce 15me Octobre 1794.
        
        C’est avec la joye la plus vive, que nous avon⟨s⟩ vû par la Copie des patentes, presentées au Bourguemaitre President de cette ville par le Citoÿen Arnold Delius, que Vôtre Excellence, de concert avec le tres Illustre Senat des Etats Unis de l’Amerique, lui a fait expedier les heureuses dispositions, de resserrer les liens, dont les avantages mutuels du Commerce et de la navigation, entrelacent les Interets des provinces jouissants d’un doux calme, sous les auspices d’un gouvernement aussi sage que moderé, et ceux de cette ville, en marquant les intentions d’y etablir un Consulat des dits Etats.
        Plus nous sçavons apprecier ces preuves no⟨n⟩ equivoques des sentiments amiables dont Vôt⟨re⟩ Excellence conjointement avec le tres Illustre Senat, veut bien nous honorer; plus les remerciments sont sinceres, que nous croyons n’otre Devoir de Lui en presenter, et plus nous La prions de vouloir etre trés persuadé; que c’est avec le plus grand Plaisir du monde, que nous verrons l’etablissement d’un tel Consulat chez nous.
        Nous n’aurions laissé surement, de prouver le Verité de ces sentiments, de manière à n’en laisser la moindre doute, en faisant delivrer sans delai, au dit Delius, l’Exequatur qui lui faut pour, le mettre en fonction de sa Charge, si plusieurs circonstances ne se reunissoient, à faire craindre que le Consulat confié à ses mains, ne repondroit absolument pas au but salutaire que Vôtre Excellence s’est proposé en l’etablissant; vu que la façon d’agir du dit Delius, fait prevoir, qu’au lieu d’entretenir et d’affermir la bonne intelligence entre les Etats de l’Amerique et cette Ville, et d’applanir les difficultés qui pourroient naitre quelque fois son Caractere peu pacifique et ses pretensions peu moderées feront evanouir plus tot cette harmonie si necessaire pour un Commerce et trafic mutuel engendreront des disputes continuelles et brouilleront les affaires confiées a son maniment.
        Nombres des procés dans les quels il est enveloppé,

principalement avec ses Concitoyens marchands, procés pas touts marqués au bon coin, et qui meme l’ont fait avoir la ville pour arret (Mandatum de non abeundo) depuis quatre ans jusqu’a ce Moment meme; ses procedés, qui frisent quelque fois la Chicane, sa maniere brusque d’en agir avec ses Concitoyens, qui l’a porté deja à en venir a la voye de fait, et le plaisir qu’il trouve a harceler ceux qui ont a faire a lui (Circonstances, situation et qualités du susmentionné les quelles avec le grand eloignement de l’Amerique de nos contrées n’ont pu venir a la connoissance de Votre Excellence;) sont autant de difficultés, qui se sont opposé à notre desir de Lui marquer notre attention, en faisant expedier au susdit Delius, l’Exequatur du Consulat au quel il fut nommé.
        Aussi ne sçaurions nous passer sous silence, la manière peu respectueuse, de la quelle il s’est comporté vis a vis de nous, n’ayant pas presenté comme de droit et de coutume l’original des patentes du Consulat, au Bourguemaitre President, pour etre mis par celui-ci sous les yeux du Senat, mais s’etant contenté de lui en faire remettre un vidimus, expedié par un Notaire qui n’avoit pas seulement les qualités requises pour etre admis dans une de nos cours, et ayant porté la hardiesse jusqu’a faire remettre par sa servante au dit Bourguemaitre President, un placet addressé au Senat en corps concu en des termes nullement compatibles avec les devoirs, que la qualité de Citoyen de cette Ville lui impose, et n’hesitant pas d’enfreindre de cette façon à ses obligations les plus sacrées.
        Vôtre Excellence voudra péser d’apres Sa sagesse comme, tout-ceci, Elle voudra permettre que nous osons Lui observer encore, que le dit Delius sans avoir la moindre attention a la resolution à lui donnée a la suite de son premier placet de présenter au dit Bourguemaitre President l’original des patentes, et quoi qu’il ne fut pas encore reconnu de nôtre part dans la qualité de Consul des Etats de l’Amerique, s’est fait un plaisir à braver nôtre Autorité en se gerant comme tel par un annonce, le quel apres avoir tenté en vain de le faire inserer dans une de nos feuilles publiques, il a fait afficher a la Course de cette ville, et la façon egalement juste que noble de penser et d’agir de Votre Excellence ne nous laisse aucun doute qu’Elle ne tombera d’accord avec nous, qu’une personne de cette trempe, ne sauroit jamais repondre a Ses vues genereuses et bienfaisantes, et qu’Elle jugera à propos, de lui retirer les patentes du Consulat, pour revetir decette

charge une personne digne de Sa confiance & propre à aspirer à notre estime et notre amitié.
        Vôtre Excellence mettra le comble à nos voeux, en accelerant l’etablissement du Consulat par la nomination de quelqu’autre a la place de Delius, et ce sera notre empressement à lui preter, autant qu’il depend de nous, tout le secours dont il pourroit avoir besoin pour l’exercice de sa fonction, qui demontrera clairement à Votre Excellence combien il nous tient à coeur de nous garantir Ses suffrages et de lui prouver de fait, que notre Zèle a seconder ses vues ne connoit d’egal, sinon les sentiments de la plus haute Consideration, avec la quelle nous avons l’honneur d’etre Monsieur de Votre Excellence les tres humbles & tres obeissante Serviteurs, Les Bourguemaitres & Senateurs de la Ville libre Imperiale & Anseatique de Breme
      